CONCURRING OPINION.
REYNOLDS, P. J.
I agree to the result, but to avoid any misapprehension I desire to emphasize the proposition that in my judgment, the size of the build*225ing or magnitude of the work in which the men are engaged are not the controlling features in determining the question of fellow-service, in the application of the departmental rule.
While Judge Gantt, speaking for the Supreme Court in Koerner v. St. Louis Car Co., 209 Mo. 141, l. c. 156, 107 S. W. 481, says that he sees no reason why the rule applied to railroads should not he extended to large manufacturing businesses, to a manufacturing business having a large plant and with various distinct departments, I do not understand that he intends to confine the matter of departmental division of work to large enterprises. The departmental division may be as sharp in a small one as in a large one; a large one need not and may not be conducted on the departmental basis. The small one, it is true, brings the men working on or in it nearer together, so that one workman can more readily see what another is doing — as for example the carpenter putting up the door and window-casings is more apt to see what the electrician putting in the wiring is doing in a small house than in a large one. The size of the house, however, is not the controlling factor; that may or may not enter into the case in determining it. Thus in the Koerner case, Judge Gantt quoted approvingly from Judge Black in Parker v. Railroad, 109 Mo. 362, l. c. 409, 19 S. W. 1119: ‘ ‘ The real and only point of distinction, it seems to us, arises out of the fact that the servants are so associated and related in the performance of their work that they can observe and influence each other’s conduct, and report any delinquency to a correcting power.” This may happen even in a large plant; it may not happen in a small one. The solution of the matter, the crucial fact, is the manner in which the work is actually carried on. In the majority of the Missouri cases referred to in the body of the opinion, our Supreme Court has pointed out the impossibility *226as well as the danger of laying down any' fixed rule on the matter. In applying the principle, each case has always been and always must be determined on its own facts. So here, considering the size of the plant where the work is done and the manner in which it was done, inasmuch as it appears that “all of the men, though prosecuting separate avocations under different foremen (were), employed to. the same common end of constructing' the building and (moved) about in performing their duties under the very eye of each other,” they were fellow-servants.